Citation Nr: 0105239	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under ch. 35, tit. 38, United States Code.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from March 1942 to November 1945.  
The appellant is the surviving spouse of the veteran, who 
died in 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  By a November 1998 
rating decision, the RO denied a claim of entitlement to 
service connection for the cause of the veteran's death and 
for DEA benefits.  In May 1999, the RO denied entitlement to 
benefits under 38 U.S.C.A. § 1318.  The appellant disagreed 
with those determinations in February 1999 and August 1999, 
and submitted a timely substantive appeal in August 1999 and 
at a personal hearing conducted in November 1999.  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death and for DEA are 
addressed in the remand appended to this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to a determination of the 
claim addressed in this decision has been obtained.

2.  The evidence establishes that the veteran was not in 
receipt of or entitled to receive compensation, either at the 
time of his death or at any time during his lifetime, for 
service-connected disability that was rated totally disabling 
on either a schedular or unemployability basis.  

3.  The appellant applied for DIC benefits subsequent to 
March 1992. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. §§ 3.22, 20.1106 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant submitted this claim subsequent to the 
veteran's death in early 1998.

The statutory provision at issue, 38 U.S.C.A. § 1318, 
authorizes benefits to a deceased veteran's surviving spouse 
or children in the same manner as if the veteran's death were 
service connected if the veteran's death was not caused by 
his or her own willful misconduct and the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disablement that either: (1) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (2) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  Implementing regulations define 
the circumstances under which a veteran may have been 
entitled to receive, although not actually receiving, 
benefits such that a survivor would be eligible for DIC.  
38 C.F.R. § 3.22 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified what circumstances would allow a 
finding that a survivor of a deceased veteran is eligible for 
DIC under section 1318(b)(1) based on hypothetical 
eligibility of the veteran for a total disability evaluation.  
This basis for benefits is applicable if the veteran would 
have been in receipt of a 100 percent disability rating for 
the period specified by statute but for CUE in a final rating 
or Board decision; or, if under specific and limited 
exceptions, the veteran was "hypothetically" entitled to a 
100 percent disability rating for the required period of 
time.  Marso v. West, 13 Vet. App. 260 (1999).  According to 
the Court, consideration of whether the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time can only be made for claims 
that the veteran was hypothetically "entitled to receive" 
such benefits under 38 C.F.R. § 19.196, effective prior to 
the March 1992 effective date of section 20.1106, or, where a 
veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made during the veteran's lifetime.  See 
Marso, supra (citing Carpenter v. West, 11 Vet. App. 140 
(1998) and Wingo v. West, 11 Vet. App. 307 (1998)). 

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000 defining the term "entitled to receive" and 
in effect limited the circumstances under which hypothetical 
entitlement could serve as a basis for awarding benefits 
under 1318.  65 Fed. Reg. 3388-92 (2000) (to be codified at 
38 C.F.R. § 3.22). 

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  In 
the instant case, since the old version of the regulation is 
less restrictive than the new, the old version is more 
favorable to the appellant and will be applied.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991). 

In the present case, the veteran was discharged from service 
in November 1945.  By a November 1947 rating decision, the 
veteran was awarded service connection for an anxiety 
neurosis, and that disability was ultimately evaluated as 10 
percent disabling.  Thereafter, rating decisions reflecting 
evaluation of the level of service-connected disability were 
issued on several occasions during the veteran's lifetime, 
including a rating decision assigning a 30 percent evaluation 
for service-connected disability in August 1997, less than 
one year prior to the veteran's death.  The veteran was not 
granted service connection for any other disability.  A 30 
percent evaluation was the highest evaluation assigned for 
the veteran's anxiety neurosis during the veteran's lifetime.  

In this case, the evidence establishes that the veteran was 
not evaluated as totally disabled at any time during his 
life, either preceding death or proximate to his discharge 
from military service.  Therefore, the appellant cannot be 
awarded benefits on that basis.  See 38 C.F.R. 
§ 3.22(a)(2)(i),(ii). 

The Board next notes that the appellant submitted her claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1318 in March 
1998, several years after the 1992 effective date of 38 
C.F.R. § 20.1106.  Because she filed her claim after the 
March 1992 effective date for 38 C.F.R. § 20.1106, and the 
record shows that there are numerous final RO decisions 
establishing, at most, a 30 percent evaluation for the 
veteran's service-connected disability, the Board concludes 
that the analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for the 
required period of time is not for application; because there 
is a final decision within 10 years of his death.  See Marso, 
supra. 

With regard to CUE, in order for a valid CUE claim to be 
raised, the appellant must allege with some specificity what 
the alleged error is.  Unless it is patently clear and 
unmistakable, the appellant must provide persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 
(1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).  CUE is "the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo, 6 Vet. App. at 43.  CUE 
requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992). 

The appellant does not contend that any rating decision in 
this case during the veteran's lifetime was in error.  Her 
contention that the veteran was entitled to service 
connection for an additional disability, even though he did 
not submit a claim for service connection for that 
disability, is not a claim of CUE. As the appellant has not 
raised the issue of CUE in a final rating decision, the Board 
concludes that no further action or consideration is 
warranted as to this particular portion of the section 1318 
analysis. 

To summarize, the criteria for a grant of entitlement to DIC 
benefits have not been met; specifically, the evidence does 
not show that the veteran was in receipt of a 100 percent 
evaluation for 10 years prior to his death; there are final 
RO decisions establishing that the veteran was not totally 
disabled, including a decision less than 10 years prior to 
his death; and, the appellant applied for DIC benefits 
subsequent to March 1992.  

The Board notes that, during the pendency of this appeal, 
there was a significant change in the laws governing 
veterans' benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  However, considerations of well-
groundedness are not applicable to this claim, as the issue 
for consideration is whether the appellant is entitled to the 
benefit as a matter of law.  There are no facts for 
development, as the statutory criteria are based on the 
veteran's disability evaluations prior to his death.  The 
only evidence relevant to that determination are the VA 
rating decisions which are part of the claims file.  There is 
no evidence or matter for further development.  Because the 
statutory changes made in November 2000 are not applicable to 
this case, remand for consideration or application of the 
statutory changes is not required. 

The appellant has not established entitlement under 38 
U.S.C.A. § 1318, and the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
thereby warranting a denial of the claim as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Payment of Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) is denied. 


REMAND

The appellant has claimed entitlement to service connection 
for the cause of the veteran's death on several alternative 
theories.  The appellant testified to her belief that the 
veteran's service-connected psychiatric disorder either 
caused or accelerated the cardiac disorder that led to the 
veteran's death.  She also testified, during the November 
1999 personal hearing, that, if the veteran's service-
connected anxiety disorder did not cause or accelerate her 
husband's cardiac disease, it aggravated the cardiac disease, 
because the veteran would have angina whenever he became 
anxious.  The appellant testified, in effect, that the 
veteran was entitled to service connection for his cardiac 
disorder because his service-connected anxiety disorder 
aggravated the cardiac disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  The appellant testified, in effect, that 
service connection should have been granted for a cardiac 
disorder during the veteran's lifetime, on the basis of 
aggravation.  38 C.F.R. § 3.310(a) (2000).

It appears to the Board that the agency of local jurisdiction 
considered only the appellant's claim that the veteran's 
service-connected psychiatric disability caused his cardiac 
disorder, but did not consider the claim that the veteran was 
entitled to service connection for a cardiac disorder on the 
basis of aggravation.  Subsequent to the issuance of the 
February 2000 supplemental statement of the case, legislation 
has changed VA's duty to assist the appellant in developing 
this claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required so that VA may meet the newly-mandated 
requirement that the appellant be assisted in developing the 
claim without reference to well-grounded analysis.  Further 
development of the medical evidence is required.  In 
particular, VA must request a medical opinion as to whether 
the veteran's service-connected psychiatric disorder 
aggravated the veteran's cardiac disorder.  The reviewer who 
is asked to express a medical opinion should be provided with 
the definition of aggravation.  The United States Court of 
Appeals for Veterans Claims has held that intermittent or 
temporary flare-ups of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The appellant's claim of entitlement to DEA benefits may be 
affected by the outcome of the claim that the veteran was 
entitled to service connection for a cardiac disorder during 
his lifetime, and adjudication of that issue is deferred 
pending the outcome of this remand.

Additionally, the RO must consider whether any other 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Given the 
legislative changes, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should offer the appellant an 
opportunity to provide any available 
evidence establishing that the veteran's 
service-connected anxiety disability 
caused, accelerated, or aggravated his 
cardiac disorder, or to identify any 
potentially relevant VA or non-VA records 
that are not yet associated with the 
claims file.  After securing any 
necessary release, the RO should obtain 
these records.

2.  The reviewer who previously reviewed 
the veteran's clinical records, if 
available, or another appropriate medical 
specialist, should be asked to review the 
appellant's contentions, including, but 
not limited to, the contention that the 
veteran's anxiety disorder caused, 
accelerated, or aggravated a cardiac 
disorder or caused onset of angina, and 
to review the medical evidence of record, 
including any evidence associated during 
the course of this remand, and should 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's service-connected psychiatric 
disorder caused, accelerated, or 
aggravated a cardiac disorder. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 


